Citation Nr: 1500856	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-07 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine (low back disability).

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, left lower extremity.

4.  Entitlement to an effective date prior to August 15, 2011, for the award of service connection for radiculopathy of the right lower extremity, secondary to service connection for a low back disability.

5.  Entitlement to an effective date prior to August 15, 2011, for the award of service connection for radiculopathy of the left lower extremity, secondary to service connection for a low back disability.

6.  Entitlement to total disability due to individual unemployability.


REPRESENTATION

Appellant represented by:	William N. Benjamin, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1982 to February 1983 and from January 1984 to September 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Louisville, Kentucky.  The August 2010 rating decision granted service connection and assigned an initial 20 percent rating for a degenerative disc disease of the lumbar spine, effective March 31, 2010.  The RO received the Veteran's timely notice of disagreement for this rating decision in August 2011, which also included the Veteran's reports of continuing radiculopathy of the bilateral lower extremities.  The Veteran stated that these claims should have been included as part of his claim for a low back disability.  The November 2013 rating decision ultimately granted service connection for radiculopathy of the bilateral lower extremities, and assigned a separate 10 percent rating for each lower extremity, effective August 15, 2011.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran presented testimony at a Board hearing in November 2014.  A transcript of the hearing is associated with the Veteran's claims folder.  At that time, the Veteran stated on the record that he desired to withdraw his claim for total disability due to individual unemployability.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is manifested by thoracolumbar spinal flexion of 55 degrees, extension of 15 degrees, right and left lateral flexion of 30 degrees, right lateral rotation of 35 degrees, and left lateral rotation of 20 degrees; there has been no spinal ankylosis, or incapacitating episodes of intervertebral disc syndrome.

2.  For the entire appeal period stemming from the March 31, 2010 claim, the Veteran's low back disability is manifested by radiculopathy of the left lower extremity, resulting in no more than mild, incomplete paralysis of the sciatic nerve.  

3.  For the entire appeal period stemming from the March 31, 2010 claim, the Veteran's low back disability is manifested by radiculopathy of the left lower extremity, resulting in no more than mild, incomplete paralysis of the sciatic nerve.  

4.  The Veteran's claim on March 31, 2010 regarding service connection for a lower back condition included symptoms of radiculopathy in the bilateral lower extremities, and should have been included as separate ratings in the August 2011 rating decision.

5.  On November 17, 2014, prior to the promulgation of a decision in the appeal, the Veteran stated on the record at his hearing before the undersigned Veterans Law Judge that he desired to withdraw his claim for total disability due to individual unemployability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  The criteria for an evaluation in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8520.  

3.  The criteria for an evaluation in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8520.  
  
4.  The criteria for an effective date of March 31, 2010, but not earlier, for the award of a 10 percent rating for radiculopathy of the right lower extremity, secondary to the service-connected low back disability, have been met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.

5.  The criteria for an effective date of March 31, 2010, but not earlier, for the award of a 10 percent rating for radiculopathy of the left lower extremity, secondary to the service-connected low back disability, have been met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.

6.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to total disability due to individual unemployability have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for Low Back Disability and 
Radiculopathy of the Bilateral Lower Extremities

The Veteran contends that his service-connected degenerative disc disease of the lumbar spine (low back disability) is more severe than currently rated (20 percent, effective March 31, 2010).  The Veteran's low back disability also includes evidence of an associated objective neurologic abnormality that is manifested by a sciatic nerve disability of the bilateral lower extremities.  See 38 C.F.R. § 4.71a, Note 1.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable Diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Under the applicable criteria, a lumbosacral strain is rated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, DC 5237.

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, combined ranges of motion of the entire cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or combined range of motion of the entire cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less or if there is favorable ankyloses of the entire cervical spine.  Id.

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 1 to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.

Note 2 provides that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.  Id.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild, incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate, incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe, incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe, incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Schedule of ratings explanation for "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a, which precedes DC 8510.

After a full review of the record, and as discussed below, the Board concludes that initial ratings greater than 20 percent for a low back disability, and greater than 10 percent for radiculopathy of the bilateral lower extremities are not warranted.  

On VA examination in May 2010, the Veteran endorsed symptoms of fatigue, decreased motion, stiffness, weakness, and pain in his bilateral lower lumbar area that continued down into his buttocks.  He described the pain as sharp and severe.  The Veteran stated that the pain lasted for "minutes," that it occurred weekly to monthly, and that it radiated from the lower lumbar area to the bilateral buttocks and posterior thigh.  There were no incapacitating episodes of spine disease noted on this examination.  His limitations on walking included being able to walk more than a quarter-mile, but less than one mile.  The Veteran's gait was normal, and he did not use any assistive devices at this time.  There were no abnormal spinal curvatures noted by the examiner.  Range of motion testing for the Veteran's thoracolumbar spine revealed flexion of 55 degrees, extension of 15 degrees, left and right lateral flexion of 30 degrees, left lateral rotation of 20 degrees, and right lateral rotation of 35 degrees.  Radiographic imaging of the intervertebral discs revealed "degenerative spurring at L4-5 with slight disc space narrowing at this level."   The VA examiner diagnosed mechanical lumbar back pain and lumbar degenerative disc disease.

The Veteran was given another VA examination in October 2013.  The examiner noted that the Veteran currently experiences lower back pain that is intermittent, as well as pain, numbness, and tingling down through his buttocks and half way down his thighs.  Range of motion testing revealed forward flexion of 70 degrees, extension of 30 degrees, right and left lateral flexion of 30 degrees, right and left lateral rotation of 25 degrees.  The examiner noted that the Veteran has an abnormal gait.  The Veteran has radicular pain that was recorded as moderate, intermittent pain, and mild paresthesias and numbness.  The examiner indicated that the nerve roots involved in the Veteran's radiculopathy symptoms were comprised of the sciatic nerve, and the severity of radiculopathy in his bilateral lower extremities was mild.  The Veteran did not have Intervertebral Disc Syndrome or incapacitating episodes.  The examiner noted that the Veteran occasionally used a cane as an assistive device.

Considering the evidence of record, there is no basis for an increased rating for the Veteran's service-connected low back disability.  In order to find that a 40 percent rating is appropriate under DC 5237, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The Veteran's forward flexion of the thoracolumbar spine has constantly been measured as 55 degrees or more, and he has not shown any signs of ankylosis.  Furthermore, the Board finds that the Veteran has shown mild, incomplete paralysis of the bilateral lower extremities throughout the period on appeal.

To the extent the Veteran contends that his service-connected low back disability and radiculopathy of the bilateral lower extremities have been more disabling than the currently assigned ratings reflect, the Board notes that he is competent to endorse symptoms such as lower back pain and radiculopathy.  Nonetheless, application of the rating criteria to the objective evidence of spinal and radiculopathy symptoms documented in the record reveals that higher ratings are not warranted.  

The Board has also considered whether a higher rating may be warranted under an alternative Diagnostic Code, and finds that because the Veteran has been diagnosed with degenerative disc disease of the lumbar spine, DC 5237 remains the most appropriate Code under which to rate the service-connected low back disability.  See Butts v. Brown, 5 Vet. App. 532 (1993).  The Board has considered the applicability of rating the disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, however, on VA examination in October 2013, the physician specifically ruled out Intervertebral Disc Syndrome.  Even if the Veteran has Intervertebral Disc Syndrome, bed rest as prescribed by a physician is not documented in the record.  

Based on the foregoing, the Board finds that the evidence is against initial ratings for a low back disability greater than 20 percent, and for radiculopathy of the bilateral lower extremities greater than 10 percent.  See 38 C.F.R. § 4.71a.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claims regarding his low back disability and radiculopathy must be denied.  38 C.F.R. §§ 3.102, 4.3.  

Entitlement to an Earlier Effective Date for 
Radiculopathy of the Bilateral Lower Extremities

The Veteran submitted a claim for service connection for a lower back condition on March 31, 2010.  The August 2010 RO decision granted this claim.  The Veteran submitted a notice of disagreement to the rating decision for this claim on August 15, 2011, because the rating decision did not take into account his radiculopathy symptoms of his bilateral lower extremities.  The AOJ eventually granted service connection for radiculopathy of the bilateral lower extremities in November 2013, and assigned an effective date of August 15, 2011.  However, the Board notes that ratings for diseases and injuries of the spine are to include separate evaluations for any associated objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, Note 1.  The Board has determined that the Veteran's secondary service connection claim for entitlement to service connection for radiculopathy of the bilateral lower extremities was received when he submitted his service connection claim for a "lower back condition" on March 31, 2010.  Based on the May 2010 VA examination, the Board finds it is factually ascertainable that the Veteran was experiencing radiculopathy of the bilateral lower extremities as a result of his service-connected low back disability.  Thus, the appropriate effective date for the award of service connection for radiculopathy of the bilateral lower extremities in this case is March 31, 2010.  The Board has also considered whether there is any basis for an award of service connection for radiculopathy prior to March 31, 2010.  However, before this date, the Veteran did not file a claim for benefits.  

Extraschedular Rating Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected low back disability and radiculopathy of the bilateral lower extremities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disabilities listed above, reasonably describe and assess the Veteran's disability levels and symptomatology.  The criteria rate the disabilities on the basis of certain ranges of motion, pain, and degree of nerve paralysis; thus, the demonstrated manifestations specifically associated with his service-connected low back disability and lower extremities - namely pain associated with movement and numbness - are contemplated by the provisions of the rating schedules.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedules, the assigned schedular evaluations are adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Withdrawal of Claim for Entitlement to TDIU

At the November 2014 hearing before the undersigned VLJ, the Veteran stated on the record that he wanted to withdraw his appeal of the denial of entitlement to total disability due to individual unemployability.  VA regulation provides for the withdrawal of an appeal to the Board when on the record at a hearing, and can occur at any time before the Board promulgates a final decision on the matter in question. See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal for entitlement to total disability due to individual unemployability is appropriate.  See 38 U.S.C.A. § 7105(d). 

Accordingly, further action by the Board on the claim for total disability due to individual is not appropriate and the Veteran's appeal on this issue should be dismissed.  Id.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

The Veteran was afforded VA examinations with respect to his claims in June 2010 and October 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to an earlier effective date of March 31, 2010, is granted regarding the 10 percent rating for radiculopathy of the right lower extremity, secondary to the service-connected low back disability.

Entitlement to an earlier effective date of March 31, 2010, is granted regarding the 10 percent rating for radiculopathy of the left lower extremity, secondary to the service-connected low back disability.

Entitlement to total disability due to individual unemployability is dismissed.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


